United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0866
Issued: February 26, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 9, 2020 appellant, through counsel, filed a timely appeal from a January 2, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the January 2, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish that the
acceptance of his claim should be expanded to include osteoarthritis of the left knee causally
related to his accepted June 23, 2011 employment injury; and (2) whether OWCP abused its
discretion by denying appellant’s request for authorization for total left knee arthroplasty.
FACTUAL HISTORY
On June 23, 2011 appellant, then a 45-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on that day he sustained left knee bursitis and a left knee sprain when
he stepped on an uneven floor and his left knee gave way while in the performance of duty. OWCP
accepted the claim for a left medial meniscus tear.
On August 11, 2011 appellant underwent authorized left knee arthroscopy, performed by
Dr. Pedro Tort-Saade, a Board-certified orthopedic surgeon.
On November 13, 2014 appellant underwent left knee arthroscopic partial meniscectomy
of the left medial and lateral meniscus with microfracture procedure, performed by Dr. Tort-Saade.
OWCP accepted recurrences of disability (Form CA-2a) and paid appellant wage-loss
compensation.
On October 11, 2016 OWCP received an authorization request for proposed left knee
replacement surgery from Dr. Tort-Saade.
In a January 8, 2017 report, Dr. Tort-Saade opined that left knee arthroscopic surgery and
conservative treatment had not improved appellant’s symptoms. On March 27, 2017 he performed
a total left knee arthroplasty.
Dr. Tort-Saade opined in an April 20, 2017 report that the left knee arthroplasty was
necessitated by end stage left knee osteoarthritis caused by severe cartilage damage secondary to
the accepted 2011 employment injury. He explained that even if appellant had preexisting
osteoarthritis or cartilage degeneration, these conditions were asymptomatic before the 2011 work
injury.
On June 14, 2017 OWCP prepared a statement of accepted facts (SOAF) and referred it,
together with the case record, to Dr. Todd Fellars, a Board-certified orthopedic surgeon serving as
a district medical adviser (DMA), to determine the medical necessity of the requested surgery and
whether the surgery was due to the accepted June 23, 2011 employment injury.
In a June 30, 2017 report, Dr. Fellars opined that the recommended total left knee
arthroplasty had not been established or accepted as causally related to the June 2011 employment
injury and, thus, it was not medically necessary. He explained that the requested surgery “is an
acceptable treatment option for end-stage knee osteoarthritis and degenerative joint disease,” but
not for appellant’s accepted employment-related conditions. Dr. Fellars added that appellant’s
claim would need to be “expanded for there to be a causal relationship between his accepted
conditions and this surgical request.”
On July 21, 2017 OWCP subsequently referred the case to Dr. Fellars for an opinion on
whether acceptance of the claim should be expanded to include osteoarthritis of the left knee. In
2

a July 26, 2017 report, Dr. Fellars reviewed the reports of Dr. Tort-Saade. He reiterated his
opinion that the advanced left knee arthritis was not causally related to the accepted employment
injury. Dr. Fellars opined that appellant’s preexisting osteoarthritis was idiopathic, and that its
natural progression resulted in the left knee replacement.4
In an October 18, 2018 report, Dr. Miguel Berrios, a physiatrist, discussed his disagreement
with Dr. Fellars’ conclusions. He asserted that appellant sustained a work-related left knee injury
that required two surgeries and accelerated preexisting osteoarthritis that had been totally benign,
culminating in total left knee replacement surgery.
By decision dated December 7, 2018, OWCP denied expansion of the claim to include
osteoarthritis, based on Dr. Fellars’ opinion as the weight of the medical evidence.
On January 2, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
On April 30, 2019 OWCP referred appellant, the medical record, and a statement of
accepted facts (SOAF) to Dr. Fernando Rojas, a Board-certified orthopedic surgeon, for a second
opinion regarding the nature and extent of the injury-related conditions and the necessity of the
requested left knee arthroplasty.
Dr. Rojas submitted a May 17, 2019 report reviewing the medical record and SOAF. He
noted appellant’s complaints of pain in the replaced left knee, and further noted that he ambulated
with a cane, favoring his left knee. On examination of the left knee, Dr. Rojas observed a positive
anterior Drawer’s sign with moderate effusion. He opined that the 2011 employment injury caused
only the torn left medial meniscus, which had been removed during the left knee arthroplasty.
Dr. Rojas opined that the left knee osteoarthritis was unrelated to the accepted injury. He indicated
that appellant had attained maximum medical improvement (MMI) in February 2017 when he
underwent total left knee replacement.
By decision dated June 19, 2019, OWCP denied expansion of the claim to include left
lower extremity osteoarthritis as the medical evidence of record did not establish that the diagnosed
arthritis was causally related to the accepted employment injury.
By separate decision dated June 19, 2019, OWCP denied authorization of the total left knee
arthroplasty, which appellant underwent on March 27, 2017, finding it was not medically
necessary for a condition causally related to the June 23, 2011 employment injury or a
consequential condition.
On June 26, 2019 appellant, through counsel requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review, held October 16, 2019. During the
hearing, counsel contended that the accepted employment injury accelerated and precipitated left
knee osteoarthritis, necessitating the requested left knee arthroplasty. Counsel contended that
Dr. Rojas supported causal relationship as he noted that the osteoarthritis developed only after the

4

Dr. Fellars provided December 5 and 28, 2017 and January 9, 2018 reports reiterating that the accepted injury had
not resulted in osteoarthritis of the left knee and that the requested left knee arthroplasty was not necessitated by the
accepted injury.

3

accepted meniscal tear. Appellant testified that he had no left knee problems prior to the June 23,
2011 employment injury, and that he had returned to full duty following his surgeries.
By decision dated January 2, 2020, OWCP’s hearing representative affirmed OWCP’s
June 19, 2019 decisions, finding that Dr. Rojas’ opinion was sufficiently detailed and rationalized
to represent the weight of the medical evidence.
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.5
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.6 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.7
The weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested and the medical rationale expressed in support of the
physician’s opinion.8
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make an examination.9 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.10
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision.
OWCP accepted that appellant sustained a left meniscal tear. Dr. Tort-Saade explained in
an April 20, 2017 report that the accepted meniscal tear aggravated and accelerated preexisting
osteoarthritis of the left knee. By contrast, Dr. Rojas opined in a report dated May 17, 2019 that
5

See T.F., Docket No. 17-0645 (issued August 15, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004).

6

See S.A., Docket No. 18-0399 (issued October 16, 2018); Kenneth R. Love, 50 ECAB 276 (1999).

7

See P.M., Docket No. 18-0287 (issued October 11, 2018); John W. Montoya, 54 ECAB 306 (2003).

8

See H.H., Docket No. 16-0897 (issued September 21, 2016); James Mack, 43 ECAB 321 (1991).

9

5 U.S.C. § 8123(a).

10

20 C.F.R. § 10.321; see also S.N., Docket No. 19-1050 (issued July 31, 2020); F.V., Docket No. 18-0230 (issued
May 8, 2020); Shirley L. Steib, 46 ECAB 309 (1994).

4

appellant’s left knee osteoarthritis was an idiopathic condition unrelated to the accepted meniscal
tear and subsequent surgeries.
The Board, therefore, finds that a conflict in medical opinion exists regarding whether
appellant developed additional conditions as a result of the accepted June 23, 2011 employment
injury.11 OWCP regulations provide that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an OWCP
medical adviser, OWCP shall appoint a third physician to make an examination.12 The Board will
therefore remand the case for OWCP to refer appellant to an impartial medical examiner, pursuant
to 5 U.S.C. § 8123(a), to determine whether the acceptance of his claim should be expanded to
include the additional condition of osteoarthritis of the left knee.13 Following this and other such
further development as deemed necessary, OWCP shall issue a de novo decision.
LEGAL PRECEDENT -- ISSUE 2
Section 8103 (a) of FECA14 provides that the United States shall furnish to an employee
who is injured while in the performance of duty, the services, appliances, and supplies prescribed
by or recommended by a qualified physician, which OWCP considers likely to cure, give relief,
reduce the degree or the period of disability, or aid in lessening the amount of the monthly
compensation.15 In interpreting this section of FECA, the Board has recognized that OWCP has
broad discretion in determining whether a particular type of treatment is likely to cure or give
relief.16 The only limitation on OWCP’s authority is that of reasonableness.17
While OWCP is obligated to pay for treatment of employment-related conditions, appellant
has the burden of proof to establish that the expenditures were incurred for treatment of the effects
of an employment-related injury or condition.18 Proof of causal relationship in a case such as this
must include supporting rationalized medical evidence.19 In order for a surgical procedure to be
authorized, appellant must establish that the procedure was for a condition causally related to the

11

See D.S., Docket No. 20-0146 (issued June 11, 2020); W.B., Docket No. 17-1994 (issued June 8, 2018).

12

5 U.S.C. § 8123(a); see also G.K., Docket No. 16-1119 (issued March 16, 2018).

13

See S.N., supra note 10; P.S., Docket No. 17-0802 (issued August 18, 2017).

14

5 U.S.C. § 8103(a).

15

Id.; see Thomas W. Stevens, 50 ECAB 288 (1999).

16

R.C., Docket No. 18-0612 (issued October 19, 2018); W.T., Docket No. 08-0812 (issued April 3, 2009).

17

D.C., Docket No. 18-0080 (issued May 22, 2018); Mira R. Adams, 48 ECAB 504 (1997).

18

R.M., Docket No. 19-1319 (issued December 10, 2019); J.T., Docket No. 18-0503 (issued October 16, 2018);
Debra S. King, 44 ECAB 203, 209 (1992).
19

K.W., Docket No. 18-1523 (issued May 22, 2019); C.L , Docket No. 17-0230 (issued April 24, 2018); M.B., 58
ECAB 588 (2007); Bertha L. Arnold, 38 ECAB 282 (1986).

5

employment injury and that the procedure was medically warranted.20 Both of these criteria must
be met in order for OWCP to authorize payment.21
Abuse of discretion is shown through proof of manifest error, clearly unreasonable exercise
of judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.22
FECA provides that if there is disagreement between an OWCP-designated physician and
an employee’s physician, OWCP shall appoint a third physician who shall make an examination.23
For a conflict to arise, the opposing physicians’ viewpoints must be of virtually equal weight and
rationale.24
ANALYSIS -- ISSUE 2
The Board finds that the case is not in posture for decision.
OWCP accepted appellant’s traumatic injury claim for a left medial meniscus tear and
authorized an August 11, 2011 arthroscopic repair.
Appellant’s treating physician, Dr. Tort-Saade, thereafter sought authorization for total left
knee replacement. He explained in an April 20, 2017 report that appellant’s end-stage
osteoarthritis of the left knee was caused by severe cartilage damage sustained in the June 23, 2011
employment incident. Additionally, Dr. Berrios, a physiatrist, opined that the two arthroscopic
procedures necessitated by the accepted meniscal tear accelerated appellant’s preexisting
osteoarthritis, necessitating total arthroplasty of the left knee.
In contrast, Dr. Rojas, OWCP’s referral physician, indicated that the procedure was not
necessitated by the accepted conditions as appellant’s end-stage osteoarthritis of the left knee was
unrelated to the accepted meniscal tear.
As Dr. Rojas, for the government, and Dr. Tort-Saade, appellant’s attending physician,
disagree on the issue of whether appellant’s requested surgical procedure was for a condition
causally related to an employment injury and is medically warranted, the Board finds that there is
a conflict in the medical opinion evidence. The case must therefore be remanded for referral to an

20

T.A., Docket No 19-1030 (issued November 22, 2019); Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E.
Benton, 15 ECAB 48, 49 (1963).
21

J.L., Docket No. 18-0990 (issued March 5, 2019); R.C., 58 ECAB 238 (2006); Cathy B. Millin, 51 ECAB 331,
333 (2000).
22
D.S., Docket No. 18-0353 (issued February 18, 2020); E.L., Docket No. 17-1445 (issued December 18, 2018);
L.W., 59 ECAB 471 (2008); P.P., 58 ECAB 673 (2007); Daniel J. Perea, 42 ECAB 214 (1990).
23

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; B.I., Docket No. 18-0988 (issued March 13, 2020); Shirley L. Steib,
supra note 10.
24

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

6

impartial medical examiner pursuant to 5 U.S.C. § 8123(a). Following this and other such further
development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the January 2, 2020 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 26, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

